PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/359,509
Filing Date: 20 Mar 2019
Appellant(s): Ansley et al.



__________________
Steven Stupp
For Appellant


EXAMINER’S ANSWER







June 10th, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
Applicant’s arguments with respect to 35 U.S.C 112(a) as failing to comply with the written description requirement have been fully considered and are persuasive.  The 35 U.S.C 112(a) of claims 21-40 has been withdrawn.  Notice of this withdrawal was also provided on the Advisory Action mailed on March 26, 2021.

(2) Response to Arguments:
	(I) Claim 21:
	Appellant asserts that Hmimy et al., Cotter, and Tofighbakhsh et al., provide separate pieces that do not combine to provides the assembled whole of the recited claim elements of: “selectively providing, from the second interface circuit and based at least in part on successfully establishing the service flow or receiving authorization for or acceptance of the service flow, a heartbeat message addressed to the service” (see page 18 first paragraph of the appeal brief).
(I.I) Arguments and Answers
           (I.I.I) Argument: On the paragraph bridging pages 17 and 18, Appellant argues that the combination of Hmimy et al. and Cotter provide separate pieces that do not combine to provide the assembled whole of the recited claim elements because the failed to disclose attempting to establish the service flow and selectively providing the heartbeat message based at least in part on successfully establishing the service flow.

(I.I.II) Examiner’s Answers:
 	Examiner disagrees with the argument.
	Hmimy et al. disclose an electronic device that selectively provides a heartbeat message addressed to the server, from the second interface circuit and based at least in part on successfully receiving authorization for connecting to the channel to be used (“the CBSD issues a “heartbeat request” (in the exemplary context of CBRS, a HeartbeatRequest object) which informs the SAS that the CBSD needs access to the allocated spectrum and further can be used by the SAS to suspend or terminate a spectrum grant. This procedure is used by a CBSD when it has one or more grants in the "Granted" or "Authorized" states”, [0156] wherein upon receiving the spectrum authorization from the network the CBSD sends a heartbeat message to the SAS server to access the spectrum channel for connection access, the Examiner is interpreting the service flow as the connection for the service). In an analogous art Cotter teaches the electronic device comprising attempting to establish, via the second interface circuit, a service flow with the network, wherein the service flow has a capacity corresponding the channel (“the bandwidth which is used by a service flow during an interval can be 
Hereby the Examiner submits that Hmimy et al. teach “providing a heartbeat message addressed to the server, from the second interface circuit and based at least in part on successfully receiving authorization for connecting to the channel to be used”, as claimed by claim 21 and respectfully requests the Board to sustain the rejection.

   (I.II.I) Argument: On page 18 fourth paragraph of the appeal brief, Appellant argues that the UE disclosed by Togflighbakhsh et al. has already established a wireless connection and is maintaining the connection by providing keep-alive messages to a communication network and, therefore, this is not the same as selectively providing the heartbeat message.

   (I.II.II) Examiner’s Answers:
 	   Examiner disagrees with the argument.
   The Examiner submits that since Hmimy et al. has already disclosed the electronic device comprising selective providing, from the second interface circuit and based at least in part on successfully receiving authorization for the connection to the network, a heartbeat message addressed to the server, wherein the heartbeat message 

Independent claims 35 and 39: 
The argument against the rejection of independent claims 35 and 39 is the same  as claim 21 above, therefore, the same answer is applied.

Independent claims 22-27, 33-34, 36-38, and 40: 
The argument against the rejection of dependent claims 22-27, 33-34, 36-38, and 40 is the same as claim 21 above, therefore, the same answer is applied.

For the above reasons, it is believed that the rejections should be sustained.

/XIANG ZHANG/
Patent Examiner, Art Unit 2642

Conferees:
/Rafael Pérez-Gutiérrez/
Supervisory Patent Examiner, Art Unit 2642

/Anthony Addy/
Supervisory Patent Examiner, Art Unit 2645                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.